            Case 2:19-cv-02045-JCC-TLF Document 17 Filed 10/23/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    PETER OH,                                             CASE NO. C19-2045-JCC-TLF
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    SATENDRAN MUDALIAR, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.
18   No. 16). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
19   action without a court order by filing . . . a stipulation of dismissal signed by all parties who have
20   appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed with
21   their stipulation. The parties’ stipulation is signed by counsel for Plaintiff and counsel for all
22   three Defendants. However, the stipulation states that it is between only Plaintiff Peter Oh and
23   Defendants Satendran Mudaliar and Khalis Transport, Inc. The stipulation does not mention the
24   third defendant, Jane Doe Mudaliar. In light of that omission, the Court DENIES without
25   prejudice the parties’ request to enter the proposed order of dismissal because it cannot conclude
26   that the notice of dismissal is “signed by all parties” as required by Federal Rule of Civil


     MINUTE ORDER
     C19-2045-JCC-TLF
     PAGE - 1
            Case 2:19-cv-02045-JCC-TLF Document 17 Filed 10/23/20 Page 2 of 2




 1   Procedure 41(a)(1)(A)(ii).

 2          DATED this 23rd day of October 2020.

 3                                                 William M. McCool
                                                   Clerk of Court
 4
                                                   s/Tomas Hernandez
 5
                                                   Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-2045-JCC-TLF
     PAGE - 2
